
	
		II
		112th CONGRESS
		2d Session
		S. 3204
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Mr. Johanns (for
			 himself, Mr. Warner,
			 Mr. Corker, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To address fee disclosure requirements under the
		  Electronic Fund Transfer Act, and for other purposes.
	
	
		1.Fee disclosure
			 requirementSection
			 904(d)(3)(B) of the Electronic Fund Transfer Act (15 U.S.C. 1693b(d)(3)(B)) is
			 amended—
			(1)in the
			 subparagraph heading, by striking requirements.— and inserting
			 requirement.—;
			(2)by striking
			 clause (i);
			(3)by striking
			 (ii) On the
			 screen.—; and
			(4)by striking
			 , except that during the period beginning and all that follows
			 through the end and inserting a period.
			
